Citation Nr: 0638272	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-23 078	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals committed clear and 
unmistakable error (CUE) in its March 2001 decision that 
denied a disability rating greater than 10 percent for 
residuals of enucleation of the left eye.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran, who is the moving party, had active service from 
January 1947 to August 1948, from September 1948 to March 
1950, from September 1950 to October 1951, and from January 
1954 to April 1955.

The veteran seeks revision or reversal of the March 2001 
Board decision that denied a disability evaluation greater 
than 10 percent for residuals of enucleation of the left eye.  
This case has been advanced on the Board's docket.  See 38 
C.F.R.§ 20.900(c) (2006). 

The Board emphasizes the issue of an increased rating for 
residuals of enucleation of the left eye is not currently on 
appeal.  In this regard, the veteran did not perfect that 
appeal by providing a timely VA Form 9, Appeal to Board of 
Veterans' Appeals, or other substantive appeal, after the RO 
issued its July 2003 statement of the case (SOC).  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2006).  
Therefore, this issue is not in appellate status. 


FINDINGS OF FACT

1.  In March 2001, the Board denied the claim of an increased 
rating beyond 10 percent for residuals of enucleation of the 
left eye.

2.  The moving party contends that in its March 2001 
decision, the Board improperly applied the regulations in 
determining the degree of preexisting disability present at 
induction (30 percent); he also asserts that the facts at 
that time demonstrate a noncompensable evaluation (0 percent) 
for the level of preexisting disability present. 

3.  The record reveals that, at the time of the March 2001 
decision, the correct facts, as they were known at the time, 
were before the Board, and the statutory and regulatory 
provisions extant at the time were correctly applied.	


CONCLUSION OF LAW

The March 2001 Board decision does not contain clear and 
unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 
38 C.F.R. §§ 20.1400-20.1411 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2006).  However, a final Board decision may be revised or 
reversed on the grounds of clear and unmistakable error.  38 
U.S.C.A. §§ 5109A(a), 7111(a).  Motions for review of prior 
Board decisions on the grounds of CUE are adjudicated 
pursuant to the Board's Rules of Practice at 38 C.F.R. 
§§ 20.1400-20.1411.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c). Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision, VA's failure to fulfill the duty to assist, 
or a disagreement as to how the facts were weighed or 
evaluated. 38 C.F.R. § 20.1403(d); Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).  

CUE "are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Review for 
clear and unmistakable error in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative. The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).

In addition, the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
these requirements.  38 C.F.R. § 20.1404(b).  Motions that 
fail to comply with these requirements shall be dismissed 
without prejudice as to refiling. Id.  See Disabled American 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000), cert. 
denied, 121 S.Ct. 1605 (2001) (invalidating the provision of 
38 C.F.R. § 20.1404(b) that required that a motion be denied 
if the pleading requirements of that section were not met).

Review of the claims folder reveals the RO originally granted 
service connection at 10 percent in a May 1955 rating 
decision for residuals of enucleation of the left eye. This 
10 percent rating has remained in effect since April 19, 
1955, the day after the veteran's discharge from service.  
The grant of service connection was based on aggravation of a 
preexisting left eye disorder that was noted upon his 
reenlistment examination in January 1954.  The moving party's 
eye disorder worsened during his final period service such 
that he underwent enucleation (surgical removal of the left 
eyeball) in December 1954.  The RO determined that in-service 
enucleation of the veteran's left eye was ratable at 40 
percent, and, deducting the degree of pre-service disability 
(30 percent), resulted in an in-service aggravation of 10 
percent, the current evaluation still in effect.  See 38 
C.F.R. §§ 3.322 and 4.22.  The veteran's right eye has never 
been service-connected.  

In September 1997, the moving party filed a claim for an 
increased disability rating greater than 10 percent for 
residuals of enucleation of the left eye.  In a March 2001 
decision, the Board denied the veteran's claim for a 
disability rating beyond 10 percent.  The 10 percent 
evaluation assigned was again based upon a 40 percent 
evaluation for the present degree of left eye disability, 
minus 30 percent based on the level of preexisting left eye 
disability determined to exist upon reenlistment in January 
1954.  

The moving party contends that in its March 2001 decision, 
the Board improperly applied the provisions of 38 C.F.R. 
§§ 3.322 and 4.22 in determining the degree of preexisting 
disability present at induction (30 percent) to be subtracted 
from the present degree of disability (40 percent).  He 
asserts that the facts at that time demonstrate that Board 
should have assigned a lower noncompensable evaluation (0 
percent) for the extent of preexisting disability present in 
January 1951.  He concludes that his left eye disability 
should be rated as 40 percent disabling (40 percent - 0 
percent), effective retroactively to April 19, 1955.  

At the outset, the veteran's motion for CUE meets the filing 
and pleading requirements of 38 C.F.R. § 20.1404(b).  To 
determine if CUE exists, the Board must examine the law in 
effect at the time of the March 2001 Board decision.  

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into active service, 
whether the particular condition was noted at the time of 
entrance into the active service, or it is determined upon 
the evidence of record to have existed at that time.  It is 
therefore necessary, in all cases of this kind, to deduct 
from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total (100 
percent), no deduction will be made.  The resulting 
difference will be recorded on the rating sheet.  If the 
degree of disability at the time of entrance into service is 
not ascertainable in terms of the schedule, no deduction will 
be made.  38 C.F.R. §§ 3.322 and 4.22 (2001).

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, the vision in both eyes is to be 
evaluated, before and after suffering the aggravation, with 
the former evaluation subtracted from the latter, except when 
bilateral vision amounts to total disability. In the event of 
subsequent increase in the disability of either eye due to 
intercurrent disease or injury not associated with service, 
the condition of the eyes before suffering the subsequent 
increase is to be taken as the basis of compensation subject 
to the provisions of 38 C.F.R. § 3.383(a).  38 C.F.R. § 4.78 
(2001).    

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (2001).  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (2001).  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2001).  The 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a (2001).

Vision in one eye of 20/40 and vision in the other eye of 
20/40 warrants only a non- compensable (zero percent) 
evaluation under 38 C.F.R. § 4.84a, Diagnostic Code 6079 
(2001).  Blindness in one eye, having light perception only, 
will be rated as 30 percent disabling where loss of vision in 
the other eye is 20/40 or better.  38 C.F.R. § 4.84a, 
Diagnostic Code 6070 (2001).  A 40 percent rating is 
warranted if there is anatomical loss of the eye and visual 
acuity in the other eye is 20/40.  38 C.F.R. § 4.84a, 
Diagnostic Code 6066 (2001).  In addition, Note 6 to 
Diagnostic Code 6066 indicates 10% should be added to this 
rating if an artificial eye (prosthesis) cannot be worn.  

Service medical records (SMRs) present in the claims folder 
at the time of the March 2001 Board decision record that upon 
reenlistment into active service in January 1954, physical 
examination revealed numerous scars about the veteran's left 
eye and the pupil of the veteran's left eye was noted to be 
very large and widely dilated.  Nonetheless, the examiner 
noted visual acuity in left eye correctable to 20-30.  This 
record serves as the crux of the veteran's argument that the 
initial severity of the moving party's preexisting left eye 
disability was ratable at 0 instead of 30 percent.

Nothwithstanding this evidence, SMRs reveal that only several 
months later blindness is noted in the left eye, with absence 
of the lens and slight exotropia.  The veteran was 
subsequently hospitalized due to left eye discomfort.  
According to the hospital report, the veteran initially 
suffered a traumatic injury to the left eye as a result of a 
January 1953 auto accident that occurred prior to 
reenlistment into active duty service.  As a result of the 
prior accident, a piece of glass penetrated the anterior 
chamber of the left eye.  Most significantly, the report 
indicated that the left eye injury in January 1953 (prior to 
service) resulted in blindness.  By October 1954, there was 
significant pain related to left eye hemorrhaging.  It was 
noted that the veteran was blind with light perception only.  
The veteran underwent successful surgery for left eye 
enucleation.  He subsequently was issued a left eye 
prosthesis.   

In November 1999, a VA ophthalmologic examination was 
accomplished. At the time of examination, uncorrected visual 
acuity in the veteran's right eye was 20/40 with corrected 
visual acuity of 20/25.  It was additionally noted that the 
veteran was currently wearing a prosthesis in his left eye.  
The pertinent diagnoses recorded were left eye prosthesis and 
cataracts in the right eye, with best-corrected visual acuity 
in the nonservice-connected right eye of 20/25.

In its March 2001 decision, the Board interpreted the records 
in the SMRs as demonstrating a preexisting left eye 
disability severe enough to rated at 30 percent.  It is 
acknowledged that the Board should have been more explicit as 
to what Diagnostic Code it applied in rating the veteran's 
preexisting left eye disability at 30 percent.  However, 
Diagnostic Code 6070 clearly provides that blindness in one 
eye, having light perception only, will be rated as 30 
percent disabling where loss of vision in the other eye is 
20/40 or better (the right eye).  Given the SMR treatment 
record documenting left eye blindness and the hospital report 
inferring left eye blindness in existence prior to 
reenlistment into service, it is apparent why the Board rated 
the veteran's preexisting injury as 30 percent disabling at 
the time of reenlistment.  

As noted above, the Board should have been clearer in its 
application of the law to the facts.  However, there is no 
indication that the Board's lack of clarity in discussing how 
it applied the law to the facts would have manifestly changed 
the outcome.  38 C.F.R. § 20.1403(c).  Further, there is no 
indication that the application of law to the facts was 
incorrectly applied.  38 C.F.R. § 20.1403(a).    
 
The moving party also disagrees with how the Board weighed 
the pertinent facts in the SMRs.  In this respect, he cites 
the January 1954 induction examination indicating visual 
acuity in left eye correctable to 20-30, with no mention of 
blindness.  He believes these facts provide evidence 
demonstrating a noncompensable rating for his preexisting 
disability.  However, based on the severity of his left eye 
injury documented in later SMRs, it would appear that the 
Board considered the January 1954 examination 
unrepresentative of the extent of his left eye disability at 
that time.  The veteran has provided his own interpretation 
as to which facts are most pertinent in the SMRs.  However, 
clear and unmistakable error does not include a disagreement 
as to how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d); Luallen v. Brown, 8 Vet. App. at 95. 
Consequently, there can be no finding of CUE on this basis.  

Simply stated, the Board cannot find any error of fact or law 
in the March 2001 Board decision that was undebatably wrong.  
The correct facts, as they were known at the time, were 
before the Board, and the statutory and regulatory provisions 
extant at the time were correctly applied.  As such, the 
moving party has not demonstrated the reversal of the March 
2001 Board decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411.  As 
there is no other allegation of fact or law, his motion is 
denied.

With regard to the Veterans Claims Assistance Act of 2000 
(VCAA), the U.S. Court of Appeals for Veterans Claims has 
concluded that the VCAA duty to notify and duty to assist 
provisions do not apply to claims of clear and unmistakable 
error in Board decisions.  Livesay v. Principi, 15 Vet. App. 
165, 178-179 (2001).



ORDER

The motion for revision of the March 2001 Board decision on 
the grounds of CUE is denied. 


                       
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



